 



Exhibit 10.4
HARVEST NATURAL RESOURCES
2006 LONG TERM INCENTIVE PLAN
Employee Restricted Stock Agreement
               Agreement made at Houston, Texas, USA, as of «Grant_Date», by and
between HARVEST NATURAL RESOURCES, INC. (the “Company”) and «First_Name»
«Last_Name» (the “Grantee”).
               It is hereby agreed as follows:

  1.   Grant of Stock; Consideration. The Company hereby grants (the “Grant”),
pursuant to Article VIII of the Harvest Natural Resources 2006 Long Term
Incentive Plan (the “Plan”), to the Grantee of «Restricted_Stock_Grant» shares
of Stock of the Company’s Common Stock, par value $0.01 per share (the
“Restricted Shares”). The Grant granted hereunder is not intended to constitute
“performance based compensation” as that term is used in Section 162(m) of the
Internal Revenue Code of 1986, as amended.         The Grantee shall be required
to pay no consideration for the Grant, except for his agreement to serve as an
Employee of the Company or any Subsidiary and other agreements set forth herein.
    2.   Incorporation of Plan by Reference. The Grant has been granted to the
Grantee under the Plan, a copy of which is attached hereto. All of the terms,
conditions, and other provisions of the Plan are hereby incorporated by
reference into this Restricted Stock Agreement (the “Agreement”). Capitalized
terms used in this Agreement, but not defined herein shall have the same
meanings as in the Plan. If there is any conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.     3.   Restriction Period. Subject to all of the terms and conditions
of the Plan and this Agreement, including the lapse of restrictions in the event
of a Change of Control, the period during which the restrictions set forth in
this Agreement and the Plan shall apply to the Restricted Shares shall commence
on «Grant_Date» and end on «Restricted_Until» (the “Restriction Period”). At the
end of the Restriction Period, all restrictions under the Plan applicable to the
Restricted Stock shall lapse, and, subject to paragraph 7 of this agreement, a
stock certificate for the number of shares of Common Stock equal to the number
of Restricted Shares shall be delivered to you, your beneficiary or your estate,
whichever is applicable at the time of delivery.     4.   Restrictions.
Restricted Stock will be represented by a Stock certificate registered in the
name of the Grantee. Such certificate, accompanied by a separate duly-endorsed
stock power, shall be deposited with the Company. The recipient shall be
entitled to receive dividends during the Restriction Period and shall have the
right to vote such Restricted Stock and all other stockholder’s rights, with the
exception that (i) the recipient will not be entitled to delivery of the Stock
certificate during the Restriction Period, (ii) the

 



--------------------------------------------------------------------------------



 



      Company will retain custody of the Restricted Stock during the Restriction
Period, (iii) none of the Restricted Stock may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restriction Period and
(iv) all of the Restricted Stock shall be forfeited and all of your rights to
such Restricted Stock shall terminate without further obligation on the part of
the Company unless you remain in the continuous employ of the Company or a
Subsidiary during the Restriction Period.         If, prior to the date on which
the Restriction Period ends and applicable restrictions lapse, an Employee’s
employment with the Company is terminated for any reason except Total
Disability, death, and layoff with benefits under a Company severance plan, any
Restricted Stock shall be canceled and all rights there under shall cease. If
reason for termination is Total Disability, death, or layoff with severance
benefits, the restriction period will continue and applicable restrictions will
lapse as if the Employee had continued employment with the Company.     5.  
Non-Transferability. The Grant shall not be transferable to any third party by
the Grantee otherwise than by will or the laws of descent and distribution.    
6.   Compliance with Laws and Regulations. The obligation of the Company to
deliver Restricted Shares is conditioned upon compliance by the Grantee and by
the Company with all applicable laws and regulations, including regulations of
federal and state agencies. If requested by the Company, the Grantee shall
provide to the Company, as a condition to the delivery of any certificates
representing Restricted Shares, appropriate evidence, satisfactory in form and
substance to the Company, that he is acquiring the Restricted Shares for
investment and not with a view to the distribution of the Restricted Shares or
any interest in the Restricted Shares, and a representation to the effect that
the Grantee shall make no sale or other disposition of the Restricted Shares
unless (i) the Company shall have received an opinion of counsel satisfactory to
it in form and substance that such sale or other disposition may be made without
compliance with registration or other applicable requirements of federal and
state laws and regulations, and (ii) all steps required to comply with such laws
and regulations in connection with the sale or other disposition of the
Restricted Shares have been taken and all necessary approvals have been
received. The certificates representing the Restricted Shares may bear an
appropriate legend giving notice of the foregoing restrictions on transfer of
the Restricted Shares, and any other restrictive legend deemed necessary or
appropriate by the Committee.     7.   Tax Withholding. Upon lapse of the
restrictions applicable to the Restricted Stock (or if you make the election
under Section 83 (b) of the Code to be taxed immediately upon the award of such
shares), you must arrange for the payment to the Company of applicable
withholding taxes promptly after you have been notified of the amount due by the
Company. If no election is made under Section 83 (b) of the Code, you must pay
such withholding taxes or have Restricted Stock withheld to pay such withholding
taxes upon the lapse of restrictions applicable to the Restricted Stock.

-2-



--------------------------------------------------------------------------------



 



  8.   Grantee Bound by Plan. The Grantee hereby acknowledges receipt of the
attached copy of the Plan and agrees to be bound by all the terms and provisions
thereof (as presently in effect or hereafter amended), and by all decisions and
determinations of the Committee.     9.   Binding Effect: Integration: No Other
Rights Created. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties. This Agreement constitutes the
entire agreement between the parties with respect to the Grant, and supersedes
any prior agreements or documents with respect to the Grant. No amendment,
alteration, suspension, discontinuation or termination of this Agreement which
may impose any additional obligation upon the Company or impair the rights of
the Grantee with respect to the Grant shall be valid unless in each instance
such amendment, alteration, suspension, discontinuation or termination is
expressed in a written instrument duly executed in the name and on behalf of the
Company and by the Grantee. Neither this Agreement nor the grant of the Grant
shall constitute an employment agreement, nor shall either confer upon the
Grantee any right with respect to his continued status with the Company.

            HARVEST NATURAL RESOURCES, INC.
      BY:           James A. Edmiston        TITLE: President and CEO     

            GRANTEE:



 
«First_Name» «Last_Name»
      DATE:                        

ELECTION (FOR U.S. CITIZENS ONLY):
As permitted under Section 83 (b) of the Internal Revenue Code of 1986, as
amended, I intend to make the following irrevocable election:

o   I intend to make the election permitted under Section 83 (b) of the Internal
Revenue Code of 1986, as amended, to be taxed immediately on the award of the
Restricted Shares. I understand the consequences and procedures for making this
election, and I understand that it is my responsibility to file the election
with the Internal Revenue Service.

-3-



--------------------------------------------------------------------------------



 



o   I do not intend to make the election permitted under Section 83 (b) of the
Internal Revenue Code of 1986, as amended, and will be taxed upon the lapse of
restrictions applicable to the Restricted Shares.

             
 
«First_Name» «Last_Name»
         

Attachment (copy of the Plan)

-4-